DETAILED ACTION
	Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 135.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 9-12, and 14-15 are objected to because of the following informalities:  
In claim 2, lines 3-4, it appears that “the second exit aperture” should be changed to --the first exit aperture-- because the second closing member is 
In claim 2, lines 4-5, it appears that “the second exit aperture” should be changed to --the first exit aperture-- because the second closing member is understood to refer to the sheath 130 which directly closes the first exit aperture 122, as opposed to the second exit aperture 222.
In claim 9, line 3, “the second closure member” should be changed to --the second closing member-- to be consistent with the antecedent recitation of the structure.
In claim 10, line 2, “the second closure member” should be changed to --the second closing member-- to be consistent with the antecedent recitation of the structure.
In claim 11, last line, “the first closure member” should be changed to --the first closing member-- to be consistent with the antecedent recitation of the structure.
In claim 12, line 3, “the first closure member” should be changed to --the first closing member-- to be consistent with the antecedent recitation of the structure.
In claim 12, lines 3-4, “the first closure member” should be changed to --the first closing member-- to be consistent with the antecedent recitation of the structure.
 In claim 14, line 1, “A female member” should be changed to --A female coupling member-- to provide a clear antecedent basis for the female coupling member recited in line 2.
In claim 15, line 11, “the exit aperture” should be changed to --the first exit aperture-- to distinguish the recited aperture from the second exit aperture.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,865,928 in view of WO 2017178813 (hereinafter “Self”).  Like the present application, the patent claims a valve assembly as a part of coupling comprising male and female couplings, and a first securing member pivotally mounted on the female coupling, wherein a follower attached to the first securing member follows a cam to secure the probe of the male coupling to the closing member of the female coupling.  The patent lacks claiming a track that the follower follows to cause the first securing member to pivot to secure the probe of the male coupling to the closing member of the female coupling.  Self teaches in Figs. 7-23 a first follower (1244) which is mounted to a first track (1250) and arranged to be displaced .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Self Energising Coupling Company LTD (WO 2017178813; hereinafter “Self”).
Regarding claim 1, Self discloses in Figs. 7-23 a valve assembly (10) having a male coupling member (1100) and a female coupling member (1200), 
the male coupling member (1100) comprising: 
a probe (1110) for insertion along a coupling axis (A-A), and 
a first fluid passageway (1120) having a first exit aperture (1122) on a side face of the probe (1110); and 
the female coupling member (1200) comprising: 
a socket (1210) for receiving the probe (1110) of the male coupling member (1100) along the coupling axis (A-A), 
a second fluid passageway (1220) having a second exit aperture (1222) on an internal side face of the socket (1210), 
a first closing member (1230) which is freely moveable between an open position in which the second exit aperture (1222) is at least partially unobstructed and a closed position in which the second exit aperture (1222) is fully obstructed, 
a first securing member (1240) which is pivotally connected to a first pivot (1242, shown as 1142) moveable with the closing member (1230) and defining a first pivot axis; 
a first follower (1244) which is mounted to a first track (1250) and arranged to be displaced along the first track (1250) by the first securing member (1240) to cause the first securing member (1240) to pivot relative to the first closing member (1230) to releasably secure the first closing member (1230) to the probe (1110) such that the first closing member (1230) and the probe (1110) are restrained from moving relative to each other.  
Regarding claim 2, Self discloses in Figs. 7-23 that the male coupling member (1100) including a second closing member (1130) arranged about the probe (1110), wherein the second closing member (1130) isWO 2020/089577PCT/GB2019/05280727 movable between an open position in which the second exit aperture (1122) is at least partially unobstructed and a closed position in which the second exit (1122) aperture is fully obstructed.  
Regarding claim 3, Self discloses in Figs. 7-23 that the female coupling member (1200) comprising: a second securing member (1280) which is pivotally connected to a second pivot (1282) defining a second pivot axis, and a second follower (1284) which is mounted to a second track (1290) and arranged to be displaced along the second track (1290) by the first securing member (1240) to cause the second securing member (1280) to pivot relative to the socket (1210) to releasably secure the socket (1210) to the second closing member (1280) such that the socket (1210) and the second closing member (1130) are restrained from moving relative to each other.  
Regarding claim 4, Self discloses in Figs. 7-23 that the first follower (1244) is displaceable along a first section (1252) of the first track (1250) to pivot the first securing member (1240), and wherein the first follower (1244) is displaceable along a second section (1254) of the first track (1250) to shift the first securing member (1240) parallel to the coupling axis (A-A).  
Regarding claim 5, Self discloses in Figs. 7-23 that the first and the second section (1252, 1254) of the first track (1250) are arranged in a V-shape.  
Regarding claim 6, Self discloses in Figs. 7-23 that the first follower (1244) is located on the first securing member (1240) and wherein the first track (1250) is formed in a housing (1260) of the female coupling member (1200).  
Regarding claim 7, Self discloses in Figs. 7-23 that the first securing member (1240) is arranged to occupy a space which extends between the first pivot axis and an axis of rotation defined by the first follower (1244).  
Regarding claim 8, Self discloses in Figs. 7-23 that the male coupling member (1100) comprising: a passage (1150) extending parallel to the coupling axis (A-A) and arranged to receive a shaft (1140), the shaft (1140) arranged moveable with the second closing member (1130) and constrained to motion along the passage (1150).  
Regarding claim 9, Self discloses in Figs. 7-23 that the male coupling member (1100) comprising a third fluid passageway (1142), the third fluid passageway (1142) extending between an exit aperture in a distal end face of the second closure member (1130) and exit aperture (1146) in the shaft (1140).  
Regarding claim 10, Self discloses in Figs. 7-23 that the shaft (1140) is arranged to bias the second closure member (1280) to remain in the closed position in which the second exit aperture (1122) is fully obstructed (paragraphs 211-214).  
Regarding claim 11, Self discloses in Figs. 7-23 that the male coupling member (1100) comprising a projection (1112) on a distal end face of the probe (1110); the female coupling member (1200) comprising a recess formed in a distal end face of the first closure member (1230) and arranged to receive the projection (1112) of the probe (1110).  
Regarding claim 12, Self discloses in Figs. 7-23 that the female coupling member (1200) comprising a fourth fluid passageway (1238) having a fourth exit aperture in the recess of the first closure member (1230); the fourth fluid passageway (1238) extending through the first closure member (1230).  
Regarding claim 13, Self discloses in Figs. 7-23 and paragraph 213 that the second closing member (1130) comprising a latch moveable between an extended configuration and a retracted configuration, the latch being biased towards the extended configuration in which the latch is arranged to engage the female member (1200) during uncoupling, the latch being arranged to move to the retracted configuration as the second closing member (1130) is urged against the female member (1200) during uncoupling, and the second closing member (1130) being removable from the female member (1200) when the latch is in the retracted configuration.  
Regarding claim 14, Self discloses in Figs. 7-23 a female member (1200) for use with a male coupling member (1100) in a valve assembly (10), the female coupling member (1200) comprising: 
a socket (1210) for receiving a probe (1110) of said male coupling member (1100) along a coupling axis (A-A); 
a second fluid passageway (1220) having a second exit aperture (1222) on an internal side face of the socket (1210); 
a first closing member (1230) which is freely moveable between an open position in which the second exit aperture (1222) is at least partially unobstructed and a closed position in which the second exit aperture (1222) is fully obstructed; 
a first securing member (1240) which is pivotally connected to a first pivot (1242, shown in the drawings as 1142) moveable with the closing member (1230) and defining a first pivot axis; 

Regarding claim 15, Self discloses in Figs. 7-23 a method of releasably interconnecting a male coupling member (1100) and a female coupling member (1200) of a valve assembly (10), wherein the method comprises: 
inserting a probe (1110) of the male member (1100) into a socket (1210) of the female member (1200), 
the probe (1110) including a first fluid passageway (1120) having a first exit aperture (1122) on a side face of the socket (1210), 
the socket (1210) including a second fluid passageway (1220) having a second exit aperture (1222) on an internal side face of the socket (1210); 
displacing a first closing member (1230) which is moveable between an open position in which the first exit aperture (1122) is at least partially unobstructed and a closed position in which the exit aperture (1122) is fully obstructed; 
causing a displacement of a first securing member (1240), the first securing member (1240) being pivotally connected to a first pivot (1242) moveable with the first closing member (1230) and defining a first pivot axis; 
causing a follower (1244) mounted to a first track (1250) to be displaced along the first track (1250) to cause pivoting of the first securing member (1240) relative to the first closing member (1230) to releasably secure the closing member (1230) to the probe (1110) such that the first closing member (1230) and the probe (1110) are restrained from moving relative to each other.  
Regarding claim 16, Self discloses in Figs. 7-23 a male coupling member (1100) for use with a female coupling member (1200) in a coupling assembly (10), as claimed in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753